Title: From George Washington to William Fitzhugh, 22 October 1780
From: Washington, George
To: Fitzhugh, William


                  
                     Dear Sir,
                     Hd Qrs Passaic Falls Oct. 22:
                     1780
                  
                  The Gentn who will have the honor of presenting you with this
                     letter, is Majr Genl Greene, a particular friend of mine, and one who I would
                     beg leave to recommend to your civilities. He is going to take command of the
                     Southern Army, and calls at Annapolis to make some arrangements with the State
                     respecting its supplies which are turned into that direction.
                  This Gentleman is so intimately acquainted with our situation
                     & prospects—& can relate them with such accuracy, that I shall
                     not trouble you with them—My best respects attend Mrs Fitzhugh and the young
                     Officer, whose final exchange is, I hope, not far distant; if the Prisoners we
                     have in this quarter will reach the date of his captivity in the exchange we
                     are about to make. The Comy is now gone in with powers to effect this purpose.
                     I am Dr Sir Yr Obt & Affect. Hble Ser.
                  
                     Go: Washington
                  
                  
                     P.S. I hope the Assemblies that are now sitting, or are
                        about to sit, will not rise till they put three things in a fair &
                        proper train.
                     First, to give full & ample powers to Congress,
                        competent to all the purposes of War.
                     Secondly, by Loans & Taxes to put our finances upon a
                        more respectable footing than they are at present. and
                     thirdly, that they will endeavour to establish a permanent
                        force—These things will secure our Independency beyond dispute—but to go on
                        in our present System—Civil as well as military is a useless & vain
                        attempt. Tis idle to suppose that raw and undisciplined Men are fit to
                        oppose regular Troops—and if they were—our present Military System is too
                        expensive for any funds except that of an Eastern
                        Nabob—and in the Civil line instead of one head and director we have, or
                        soon shall have, thirteen, which is as much a monster in politicks as it
                        woald be in the human form. Our prest distresses, & future
                        prospects of distress, arising from these & similar causes, is great
                        beyond the powers of description & without a
                        change must end in our ruin. I am &ca
                  
                  
                     G.W.
                  
               